    Case 2:14-cv-00601-MHT-JTA Document 3009 Filed 10/05/20 Page 1 of 8


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )      CIVIL ACTION NO.
     v.                            )        2:14cv601-MHT
                                   )
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
     Defendants.                   )

            PHASE 2A REVISED REMEDY SCHEDULING ORDER
                  ON THE EIGHTH AMENDMENT CLAIM

    Based     on   the    representations        made     during     status

conferences on September 17 and October 2, 2020, and in light

of the withdrawal of the defendants' motions to terminate,

modify, etc. (doc. nos. 2908 and 2924), it is ORDERED that

the remaining deadlines and dates for the Phase 2A remedy

scheduling order for the Eighth Amendment claim are revised

as set forth below.        It is further ORDERED that, prior to

the status conferences set for October 8, 2020, counsel for

the parties are to confer (by phone or videoconference) to

attempt to reach joint suggestions on some or all of the
    Case 2:14-cv-00601-MHT-JTA Document 3009 Filed 10/05/20 Page 2 of 8


issues to be discussed at the status conferences.                   Counsel

may also want to confer with Judge Ott beforehand so as to

be able to convey to the court his suggestions on how to

proceed, including incorporating mediation in the process.




                                    2
     Case 2:14-cv-00601-MHT-JTA Document 3009 Filed 10/05/20 Page 3 of 8



                                            OLD DATES         NEW DATES

STAFFING
Savages to identify any posts, by           11/2/2020
facility, that cannot be filled with
BCOs or CCOs as well as any limitation
on CO & BCO mix in any housing unit
(doc. nos. 2758, 2811, & 2854).
Recommendations need not be filed at
this time.
If plaintiffs agree with Savages’           11/16/20
recommendations in full, they are to        at 5:00 p.m.
file notice of such and parties are to
file Savages’ recommendations, along
with any statement necessary, as well as
motion for modification of format of
quarterly correctional staffing reports.
If plaintiffs disagree with Savages’
recommendations in whole or in part,
they are to file notice of such. (doc.
nos. 2758, 2811 & 2854).
If plaintiffs initially objected to         12/14/20
Savages’ recommendations and instead        at 5:00 p.m.
pursued mediation, then the following:
If the parties reach agreement on all
areas, parties are to file motion for
modification of format of quarterly
staffing reports. If parties fail to
reach full agreement, then they are to
file statement identifying areas of
agreement and disagreement, and
plaintiffs are to file a motion to seek
relief from this court. (doc. nos. 2758,
2811, & 2854).
Status conference, by videoconference,      12/16/20 at
arranged by deputy clerk, on how to         10:00 a.m.
proceed on either the motion for
modification of format of quarterly
staffing report or motion to seek relief
from this court, should plaintiffs have
initially objected to Savages’
recommendations and instead pursued
mediation.
Parties to file brief updating court as     11/11/20 at
to correctional staffing trend,             12:00 p.m.
including specifically as to FTEs, K9
staff, and experts’ assessment of
progress, in light of mediation (doc.
nos. 2859 & 2876).
Status conference, by videoconference,      11/18/20 at
arranged by deputy clerk, to discuss        10:00 a.m.

                                     3
     Case 2:14-cv-00601-MHT-JTA Document 3009 Filed 10/05/20 Page 4 of 8


correctional staffing trend, including
specifically as to FTEs, K9 staff, and
experts’ assessment of progress to date,
in light of mediation and parties’ brief
(doc. no. 2876).
Status conference, by videoconferencing                       10/8/20, at
arranged by deputy clerk, to discuss                          2:00 p.m.
whether there is a need to set or reset
hearings and deadlines on any or all of
the above staffing issues.
Mental-health understaffing stipulation     In effect until
(doc. no. 2301) complies with PLRA (doc.    court enters
no. 2793). See below re status              opinion
conference.                                 regarding
                                            compliance with
                                            PLRA or
                                            12/30/20,
                                            whichever is
                                            earlier

SEGREGATION

Videoconference evidentiary hearing,        11/18/20 at
arranged by deputy clerk, on remedy for     10:00 a.m.
violations found in supplemental
liability opinion (doc. nos. 2353, 2397,
& 2398).
With regard to remedy for violations        11/4/20 at
found in supplemental liability opinion,    12:00 p.m.
parties to file briefs updating court as
to what the issues are and what
documents are relevant.
Pretrial conference, by                     11/10/20 at
videoconferencing to be arranged by         10:00 a.m.
deputy clerk, on supplemental liability
issue.
In-person hearing on “segregation-like”     Continued
issue (doc. nos. 2645, 2646, 2702).         generally



In-person pretrial conference on            Continued
“segregation-like” issue (doc. nos.         generally
2645, 2646, 2702).
Status conference, by videoconferencing                       10/8/20, at
arranged by deputy clerk, to discuss                          2:00 p.m.
setting or resetting of hearings and
deadlines on any or all of the above
segregation issues.
Remedy for remaining violations found in    Under
initial liability opinion. Evidentiary      submission
hearing already held.


                                     4
     Case 2:14-cv-00601-MHT-JTA Document 3009 Filed 10/05/20 Page 5 of 8


Stipulations regarding the Definition of    In effect until
SMI (doc. no. 1720); Bibb segregation       court enters
issues (doc. no. 1751); Preplacement        opinion
screening, etc. (doc. no. 1815); and        regarding
Removing SMIs from segregation (doc. no.    compliance with
1861) comply with the PLRA (doc. no.        PLRA or
2793). See below re status conference.      12/30/20,
                                            whichever is
                                            earlier

HOSPITAL-LEVEL CARE
Stipulation regarding hospital-level        In effect until
care (doc. nos. 2383, 2717, 2724)           court enters
complies with PLRA (doc. no. 2793). See     opinion
below re status conference.                 regarding
                                            compliance with
                                            PLRA or
                                            12/30/20,
                                            whichever is
                                            earlier

MENTAL-HEALTH IDENTIFICATION AND
CLASSIFICATION
Stipulations regarding Intake (doc. no.     In effect until
1794; Coding (doc. no. 1792); and           court enters
Referral (doc. no. 1821) comply with the    opinion
PLRA (doc. no. 2793). See below re          regarding
status conference.                          compliance with
                                            PLRA or
                                            12/30/20,
                                            whichever is
                                            earlier

MENTAL-HEALTH INDIVIDUALIZED TREATMENT
PLANNING
Stipulation regarding individual            In effect until
treatment plans (doc. no. 1865) complies    court enters
with PLRA (doc. no. 2793). See below re     opinion
status conference.                          regarding
                                            compliance with
                                            PLRA or
                                            12/30/20,
                                            whichever is
                                            earlier

MENTAL-HEALTH PSYCHOTHERAPY AND
CONFIDENTIALITY
Stipulations regarding psychotherapy and    In effect until
confidentiality (doc. no. 1899) and         court enters
Confidentiality (doc. no. 1900) comply      opinion
with the PLRA (doc. no. 2793). See          regarding
below re status conference.                 compliance with
                                            PLRA or
                                     5
     Case 2:14-cv-00601-MHT-JTA Document 3009 Filed 10/05/20 Page 6 of 8


                                            12/30/20,
                                            whichever is
                                            earlier

SUICIDE PREVENTION

Court’s remedial opinion and judgment       Stayed until
for immediate relief regarding suicide      court enters
prevention (doc. nos. 2525, 2526, 2698,     opinion
& 2777).                                    regarding
                                            compliance of
                                            suicide-
                                            prevention
                                            agreement (doc.
                                            no. 2699) with
                                            PLRA
Defendants’ motion to alter, amend, or      Stayed until
vacate (doc. nos. 2564, 2698, & 2777).      court enters
                                            opinion
                                            regarding
                                            compliance of
                                            suicide-
                                            prevention
                                            agreement (doc.
                                            no. 2699) with
                                            PLRA
Interim suicide prevention order (doc.      In effect until
nos. 2560, 2569, 2698, 2777, & 2914 and     court enters
as previously clarified in open court       opinion
during Jan. 7, 2020, status conference).    regarding
                                            compliance of
                                            suicide-
                                            prevention
                                            agreement (doc.
                                            no. 2699) with
                                            PLRA
Videoconference evidentiary hearing, to     Continued
be arranged by deputy clerk, on whether     generally
the stipulation regarding long-term
suicide-prevention measures complies
with the PLRA (doc. nos. 2606, 2699, &
2977).   See below re status conference.

DISCIPLINARY SANCTIONS
Second amended stipulation regarding        In effect until
mental-health consultation to the           court enters
disciplinary process (doc. nos. 2433,       opinion
2718, 2725) complies with the PLRA (doc.    regarding
no. 2793).   See below re status            compliance with
conference.                                 PLRA or
                                            12/30/20,
                                            whichever is
                                            earlier

                                     6
       Case 2:14-cv-00601-MHT-JTA Document 3009 Filed 10/05/20 Page 7 of 8



MONITORING

Monitoring opinion issued (doc. no.           Awaiting
2915).                                        further action
                                              by court
Appointment of the remaining members of       Awaiting
the EMT.                                      further action
                                              by court
Response from plaintiffs due to                                 10/7/20, at
defendants' motion to alter, etc. (doc.                         noon
no. 2997).
Status conference, by videoconferencing                         10/8/20, at
arranged by deputy clerk, to discuss the                        2:00 p.m.
overall status of monitoring.

RESIDENTIAL TREATMENT AND STABIILZATION
UNITS
Videoconference hearing, to be arranged       Continued
by deputy clerk, on defendants’ proposed      generally
plan and plaintiffs’ response.
Status conference, by videoconferencing                         10/8/20, at
arranged by deputy clerk, to discuss                            2:00 p.m.
resetting hearing and deadlines on this
issue.

PLRA

Videoconference evidentiary hearing, to       Continued
be arranged by deputy clerk, on whether       generally
the stipulations and orders listed above
as temporarily complying with the PLRA
will continue to comply with the PLRA
and whether stipulation on long-term
suicide prevention agreement complies
with the PLRA (doc. nos. 2301, 2706,
2712, 2779, 2780 & 2977).
Status conference, by videoconferencing                         10/8/20, at
arranged by deputy clerk, to discuss                            2:00 p.m.
resetting hearing and deadlines on the
above PLRA issues.
Status conference, by videoconferencing                         10/8/20, at
arranged by deputy clerk, to discuss how                        2:00 p.m.
to proceed further on whether parts of
stipulations and orders, either by
agreement or court resolution, should be
modified or terminated due to the
coronavirus pandemic (doc. nos. 2983 &
2995).
Status conference, by videoconferencing                         10/8/20, at
arranged by deputy clerk, to discuss how                        2:00 p.m.
to proceed further on whether
additional parts of stipulations and
                                       7
     Case 2:14-cv-00601-MHT-JTA Document 3009 Filed 10/05/20 Page 8 of 8


orders, either by agreement or court
resolution, should be modified or
terminated as duplicative, inconsistent,
outdated, moot, unworkable, intrusive,
unnecessary, or vague, etc. (doc. nos.
2960, 2965, 2966 & 2988). The court
will also discuss entry of an order as
to those parts of stipulations and
orders where the parties have agreed to
termination or modification.
Status conference, by videoconferencing                       10/8/20, at
arranged by deputy clerk, to discuss and                      2:00 p.m.
attempt to resolve conflicts in
summaries of the September 17, 2020,
inadvertently unrecorded status
conference (doc. nos. 2970, 2971, &
2975)

STANDING ORDER FOR HEARINGS
The Phase 2A Order Regarding All
Hearings and Evidentiary Hearings
provides additional general requirements
for filings, unless otherwise specified
(doc. no. 2727).


     DONE, this the 5th day of October, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                     8
